Citation Nr: 0844159	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for a low back disability.

In June 2006, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.

By decision of October 2006, the Board denied service 
connection for a low back disability.  The veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By June 2008 Order, the Court vacated the Board's 
October 2006 decision and remanded the matter to the Board 
for compliance with the instructions contained in a May 2008 
Joint Motion for an Order Vacating the Board Decision of the 
Appellant and the VA Secretary.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include enhanced duties to notify and 
assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Court's June 
2008 Order, the Board finds that all notice and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.

The veteran and his attorney contend that he currently 
suffers from a low back disability of service origin.  They 
assert that he injured his back in a jeep accident in service 
in early 1946, and was treated on sick call and placed on bed 
rest for 2 weeks.

Post-service VA medical records show lumbar spine 
degenerative joint disease in September 1990, lumbar spinal 
stenosis in December 2001, and lumbosacral spondylosis in May 
2002.  In June 2004, a VA treating physician noted the 
veteran's history of a jeep accident in military service, and 
opined that it was possible that that event started a 
degenerative cascade leading to his current severe lumbar 
degenerative disease including spinal stenosis.  In June 
2008, another VA treating physician noted the veteran's 
history of an injury in military service, and opined that it 
was possible that his current severe degenerative disc 
disease and spinal stenosis may be related to the inservice 
injury.      

In McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006), the 
Court held that the evidence of record needs only to indicate 
that an inservice injury may be associated with a current 
condition to satisfy the test as to whether the VA needs to 
procure a medical opinion on the question.  Where the record 
does not adequately reveal the current state of a disability, 
the fulfillment of the duty to assist includes providing a 
thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. 
Brown,  8 Vet. App. 417, 422 (1995).  Under the 
circumstances, the Board finds that the appellant should be 
afforded a VA orthopedic examination to determine the nature 
and etiology of his current low back disability and its 
relationship, if any, to his military service.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination by 
a physician to determine the nature and 
etiology of any current low back 
disability.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
including X-rays, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
low back disability had its onset in 
military service.  In reaching his 
opinion, the examiner should specifically 
review and address the June 2004 and June 
2008 VA physicians' reports.        

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

